                                                                         Case 2:19-cv-09557-JAK-RAO Document 21 Filed 03/16/20 Page 1 of 4 Page ID #:277


                                                                          1 Michele Ballard Miller (SBN 104198)
                                                                          2  mbmiller@cozen.com
                                                                            Nicole Herter Perkin (SBN 255152)
                                                                          3  nperkin@cozen.com
                                                                          4 COZEN O'CONNOR
                                                                            1299 Ocean Avenue, Suite 900
                                                                          5 Santa Monica, CA 90401
                                                                          6 Telephone: (310) 393-4000
                                                                            Facsimile: (310) 394-4700
                                                                          7
                                                                          8 Attorneys for Defendant
                                                                            G/O MEDIA, INC.
                                                                          9
                                                                         10 Claire E. Cochran (SBN 222529)
                                                                            Kimberly A. Cole (SBN 217780)
                                                                         11 LAW OFFICES OF CLAIRE COCHRAN, PC
                                                                         12 100 Pine Street, Suite 1250
                                                                            San Francisco, CA 94111
                                                                         13 Telephone: (415) 580-6019
                                                                         14 Email: claire@clairecochranlegal.com
                                                                         15
                 1299 OCEAN AVENUE, SUITE 900
                                                SANTA MONICA, CA 90401




                                                                            Attorneys for Plaintiff
COZEN O’CONNOR




                                                                         16 NADINE JARRARD
                                                                         17
                                                                                                   UNITED STATES DISTRICT COURT
                                                                         18
                                                                                                 CENTRAL DISTRICT OF CALIFORNIA
                                                                         19
                                                                         20 NADINE JARRARD, an individual,            Case No.: 2:19−cv−09557−JAK−RAO
                                                                         21
                                                                                               Plaintiff,
                                                                         22                                           JOINT STIPULATION TO CONTINUE
                                                                         23 v.                                        TIME FOR SUBMISSION OF JOINT
                                                                                                                      REPORT REGARDING MEDIATOR
                                                                         24 G/O MEDIA, INC. a Corporation; and        SELECTION
                                                                         25 DOES 1-50, inclusive,
                                                                         26                    Defendants.
                                                                         27
                                                                         28
                                                                                                                       1
                                                                                 JOINT STIPULATION TO CONTINUE TIME FOR SUBMISSION OF JOINT REPORT REGARDING
                                                                                              MEDIATOR SELECTION - Case No: 2:19−cv−09557−JAK−RAO
                                                                         Case 2:19-cv-09557-JAK-RAO Document 21 Filed 03/16/20 Page 2 of 4 Page ID #:278


                                                                          1        Plaintiff Nadine Jarrard (“Jarrard”) and Defendant G/O Media, Inc.
                                                                          2 (“Defendant”) (collectively, the “Parties”) by and through their attorneys of
                                                                          3 record, STIPULATE and AGREE as follows:
                                                                          4
                                                                          5        1.    WHEREAS, on March 2, 2020, the Court issued an order setting
                                                                          6 March 16, 2020, as a deadline to file a joint report regarding the status of the
                                                                          7 selection of a private neutral for mediation;
                                                                          8
                                                                          9        2.    WHEREAS, given the current state of affairs in California and the
                                                                         10 United States with regard to COVID-19, and its impact on both Defendant and
                                                                         11 Defendant’s counsel, Defendant requested additional time in order to provide
                                                                         12 Plaintiff with its proposed mediators, to which Plaintiff agreed;
                                                                         13
                                                                         14        Accordingly, it is hereby STIPULATED AND AGREED, by and among
                                                                         15 the Parties, through their undersigned counsel of record, to request that the
                 1299 OCEAN AVENUE, SUITE 900
                                                SANTA MONICA, CA 90401
COZEN O’CONNOR




                                                                         16 Court extend the time for the Parties to submit their joint report regarding the
                                                                         17 selection of a mediator to Wednesday, March 18, 2020.
                                                                         18
                                                                         19
                                                                         20   Dated: March 16, 2020              COZEN O’CONNOR

                                                                         21
                                                                         22
                                                                                                                 By: /s/ Michele Ballard Miller
                                                                         23                                         Michele Ballard Miller
                                                                         24                                         Nicole Herter Perkin
                                                                                                                    Attorneys for Defendant
                                                                         25                                         G/O MEDIA, INC.
                                                                         26
                                                                         27
                                                                         28
                                                                                                                       2
                                                                                 JOINT STIPULATION TO CONTINUE TIME FOR SUBMISSION OF JOINT REPORT REGARDING
                                                                                              MEDIATOR SELECTION - Case No: 2:19−cv−09557−JAK−RAO
                                                                         Case 2:19-cv-09557-JAK-RAO Document 21 Filed 03/16/20 Page 3 of 4 Page ID #:279


                                                                         1    Dated: March 16, 2020
                                                                         2
                                                                         3
                                                                         4                                         By:______________________________
                                                                                                                       /s/ Claire E. Cochran
                                                                                                                      Claire E. Cochran
                                                                         5                                            Attorney for Plaintiff
                                                                         6                                            NADINE JARRARD

                                                                         7
                                                                         8
                                                                         9
                                                                         10
                                                                         11
                                                                         12
                                                                         13
                                                                         14
                                                                         15
                 1299 OCEAN AVENUE, SUITE 900
                                                SANTA MONICA, CA 90401
COZEN O’CONNOR




                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
                                                                                                                      3
                                                                                JOINT STIPULATION TO CONTINUE TIME FOR SUBMISSION OF JOINT REPORT REGARDING
                                                                                             MEDIATOR SELECTION - Case No: 2:19−cv−09557−JAK−RAO
                                                                         Case 2:19-cv-09557-JAK-RAO Document 21 Filed 03/16/20 Page 4 of 4 Page ID #:280


                                                                         1      Certification of Compliance With Central District Local Rule 5-4.3.4
                                                                         2        I hereby certify that pursuant to Central District of California Local Rule 5-
                                                                         3 4.3.4, I have obtained the authorization from the above signatories representing
                                                                         4 Plaintiff Nadine Jarrard to file the above-referenced document, and that the above
                                                                         5 signatories concur in the content of this filing. I certify under penalty of perjury
                                                                         6 under the laws of the United States of America that the foregoing is true and
                                                                         7 correct.
                                                                         8
                                                                         9
                                                                         10
                                                                                                              COZEN O’CONNOR
                                                                         11
                                                                         12
                                                                         13   Dated: March 16, 2020           /s/ Michele Ballard Miller
                                                                         14                                   Michele Ballard Miller
                                                                                                              Attorneys for Defendant
                                                                         15
                 1299 OCEAN AVENUE, SUITE 900




                                                                                                              G/O MEDIA, INC.
                                                SANTA MONICA, CA 90401
COZEN O’CONNOR




                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
                                                                                                                      4
                                                                                JOINT STIPULATION TO CONTINUE TIME FOR SUBMISSION OF JOINT REPORT REGARDING
                                                                                             MEDIATOR SELECTION - Case No: 2:19−cv−09557−JAK−RAO
